Case 6:18-cv-01122-PGB-DCI Document 57 Filed 11/13/18 Page 1 of 4 PageID 949



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

                             CASE NO.: 6:18-cv-01122-PGB-DCI

 YOLDAS ASKAN,

                Plaintiff,

 v.

 FARO TECHNOLOGIES, INC.,

                Defendant.


                     MOTION FOR LEAVE TO AMEND COMPLAINT

       Plaintiff YOLDAS ASKAN, by and through its undersigned counsel, hereby files this

Motion for Leave to Amend Complaint [DE 1], and states as follows:

       1.      Plaintiff filed his Complaint on June 21, 2018.

       2.      Defendant moved to dismiss on August 13, 2018.

       3.      Plaintiff responded to the motion to dismiss on August 28, 2018.

       4.      The Court has not yet ruled on the motion to dismiss.

       5.      On October 26, 2018, plaintiff’s prior counsel withdrew.

       6.      On November 7, 2018, plaintiff’s new counsel entered appearances.

       7.      Plaintiff’s new counsel prepared the attached complaint and exhibits which

plaintiff believes address the issues raised in defendant’s motion to dismiss and set forth a

sufficient complaint for patent infringement.




                  SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                       4651 NORTH FEDERAL HIGHWAY, BOCA RATON, FL 33431
Case 6:18-cv-01122-PGB-DCI Document 57 Filed 11/13/18 Page 2 of 4 PageID 950




                                     Certificate of Good Faith

       In accordance with Local Rule 7.1 the undersigned counsel certifies that it conferred with

counsel for defendants prior to filing this motion who indicated that the defendants neither

consented to nor opposed the relief sought and reserved the right to file another motion to

dismiss the amended complaint.

                                          Memorandum of Law

       Federal Rule of Civil Procedure 15(a) provides that leave to amend should be given

freely when justice so requires. In interpreting Federal Rule of Civil Procedure 15(a), the United

States Supreme Court has held that

               Rule 15(a) declares that leave to amend ‘shall be freely given when justice
               so requires’; this mandate is to be heeded.... If the underlying facts or
               circumstances relied upon by a plaintiff may be a proper subject of relief,
               he ought to be afforded the opportunity to test his claim on the merits. In
               the absence of any apparent or declared reason such as undue delay, bad
               faith or dilatory motive on the part of the movant, repeated failure to cure
               deficiencies by amendments previously allowed, undue prejudice to the
               opposing party by virtue of allowance of the amendment, futility of the
               amendment, etc. – the leave sought should, as the rules require, be ‘freely
               given.’

Foman v. Davis, 371 U.S. 178, 226 (1962).

       Liberal amendment standards facilitate the “Federal Rules’ overall goal of resolving

disputes, insofar as possible, on the merits in a single judicial proceeding.” Boeing Co. v.

Shipman, 411 F.2d 365, 374 (5th Cir. 1969) (emphasis added); McKinley v. Kaplan, 177 F.3d

1253, 1258 (11th Cir. 1999); Foman, 371 U.S. at 182. Thus, Rule 15’s policy of favoring

amendments to pleadings should be applied with extreme liberality.” Eldridge v. Block, 832 F.2d

1132, 1135 (9th Cir. 1987). “District courts have only limited discretion to deny a party leave to

amend the pleadings. Grayson v. K Mart Corporation, 79 F.3d 1086, 1110 (11th Cir. 1996).


                                                2
                  SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                       4651 NORTH FEDERAL HIGHWAY, BOCA RATON, FL 33431
Case 6:18-cv-01122-PGB-DCI Document 57 Filed 11/13/18 Page 3 of 4 PageID 951



       “In exercising its discretion with regard to the amendment of pleadings ‘a court must be

guided by the underlying purpose of Rule 15 – to facilitate decision on the merits rather than on

the pleadings or technicalities.’ “Generally, this determination should be performed with all

inferences in favor of granting the motion.” Griggs v. Pace Am. Group, Inc., 170 F.3d 877, 880

(9th Cir. 1999) (citing DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987)). The

United States Supreme Court has emphasized that this mandate is to be heeded. As this mandate

is to be heeded, there must be a justifying reason, for a court to deny leave to amend.” Gill v.

Kostroff, 2000 U.S. Dist. LEXIS 1153 (M.D. Fla. 2000), see also Halliburton & Assoc. v.

Henderson, Few & Co., 774 F.2d 441, 443 (11th Cir. 1985) (stating that a “substantial reason” is

needed).

       In the present matter, leave to amend should be granted because the amendment sought

has not been filed in bad faith, purposes of delay or dilatory motive, and it will not prejudice

any party to this action.

       WHEREFORE, Plaintiff Yoldas Askan respectfully asks the Court for leave to amend

the Complaint, and for all other relief deemed necessary by the Court.


Dated: November 13, 2018                     Respectfully submitted,


                                             /s/ Joel B. Rothman
                                             JOEL B. ROTHMAN
                                             Florida Bar Number 98220
                                             joel.rothman@sriplaw.com
                                             ALEXANDER C. COHEN
                                             Florida Bar Number 1002715
                                             alex.cohen@sriplaw.com

                                             SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY
                                             LAW GROUP, PLLC
                                             4651 North Federal Highway
                                             Boca Raton, FL 33431

                                                3
                   SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                        4651 NORTH FEDERAL HIGHWAY, BOCA RATON, FL 33431
Case 6:18-cv-01122-PGB-DCI Document 57 Filed 11/13/18 Page 4 of 4 PageID 952



                                           561.404.4350 – Telephone
                                           561.404.4353 – Facsimile

                                           Counsel for Plaintiff Yoldas Askan

                               CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on November 13, 2018, a true and correct copy
of the foregoing document was served by electronic mail by the Court’s CM/ECF System to all
parties listed below on the Service List.

                                           /s/ Joel B. Rothman
                                           JOEL B. ROTHMAN


                                        SERVICE LIST

 Ms. Nicolette C. Vilmos
 Nelson Mullins Broad and Cassel
 390 North Orange Avenue
 Suite 1400
 Orlando, FL 32801
 nicolette.vilmos@nelsonmullins.com
 Attorney for FARO Technologies, Inc.




                                               4
                 SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                      4651 NORTH FEDERAL HIGHWAY, BOCA RATON, FL 33431
